Citation Nr: 1827526	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  06-19 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased rating for a left shoulder disability, currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel 


INTRODUCTION

The Veteran had active service from April 1972 to April 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The RO in Portland, Oregon currently has jurisdiction over the Veteran's claims.

In March 2009, the Veteran testified before a Veterans Law Judge (VLJ) at a Travel Board Hearing.  In March 2016, the Veteran was informed that the VLJ who held the March 2009 hearing could no longer participate in the decision, and he was given an opportunity to appear at another hearing.  38 C.F.R. § 20.707 (2017).  In April 2016, the Veteran responded that he did not wish to appear at another hearing; 

The Board has addressed the claims several times and most recently denied the claims in a March 2017 decision.  The Veteran filed an appeal to the United States Court of Appeals for Veteran's Claims (CAVC) and in February 2018, the CAVC granted a Joint Motion for Remand (JMR) and remanded the case to the Board for further action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the JMR identified problems with the August 2016 VA examination, rendering the examination inadequate.  Specifically, that the examiner stated he was not able to offer an opinion as to additional limitations after repeated use over time without resorting to speculation because he had "[n]ot examined [the Veteran] after reps over time."  The opinion is inadequate because the examiner did not adequately explain why the opinion could not be provided.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  The opinion was further inadequate because the examiner did not attempt to estimate additional functional loss that would occur during repetitive use over time, necessitating a new medical examination properly addressing these requirements.  See Sharp v. Shulkin, 29 Vet. App. 26, 34 (2017).  

The TDIU claim is inextricably intertwined with the increased rating claim.  The evidence of record is mixed as to whether the Veteran is employed as a taxi driver.  As of the time of his most recent August 2016 examination it was noted that the Veteran was a driver of taxis, trucks, and busses but "it is not expected that he could drive [a] bus or trucks due to limited motion and speed/strength needed in quick responses in traffic."  The examination also noted that the Veteran's left shoulder disability did not limit the Veteran in "desk work" because he "can write and hold his dog in [his] arms today in [the] office."  The Board finds that this rationale is not sufficient to determine the Veteran's ability to obtain substantially gainful employment.  

The Veteran does not currently meet the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a).  Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. § 4.16(b).  The Board cannot award TDIU on this basis in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Following development on remand if the Veteran's combined disability rating remains below the minimum required under 38 C.F.R. § 4.16 (a) the matter of entitlement to a TDIU must be submitted to the Director of the Compensation and Pension Service for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to reassess the severity of the service-connected left shoulder disability.  The claims folder and all pertinent medical records should be made available to the examiner for review.  All necessary diagnostic testing should be performed.  The examiner must describe all impairment of the left shoulder; and make determinations regarding range of motion, including any additional functional impairment.

The examinations must address active and passive motion, weight-bearing and non-weight-bearing information, as required by 38 C.F.R. § 4.59.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should specifically ask the Veteran to describe the impact of repetitive use over time in terms of additional functional impact.  The examiner should use that information to comment on the functional limitations caused by pain and any other associated symptoms.  Such comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss.  A detailed rationale is requested for all opinions provided.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made, to include whether there are additional tests or information that might be sufficient to estimate such additional functional loss due to repetitive use over time.

2.  If the Veteran is found unemployable and his combined disability rating still does not meet the schedular criteria for TDIU consideration under 38 C.F.R. § 4.16 (a), refer the claim of entitlement to TDIU to the Compensation Service Director for extraschedular consideration pursuant to 38 C.F.R. § 4.16 (b).

3.  Then re-adjudicate the Veteran's claims. If the benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




